               Case 21-10992-CSS          Doc 63     Filed 07/21/21      Page 1 of 1




                            IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE
---------------------------------○
                                                                  :
In re:                                                            : Chapter 11
                                                                  :
SOMETHING SWEET ACQUISITION, INC., : Lead Case No. 21-10992 (CSS)
et al.,                                                           :
                                                                  : NOTICE OF APPOINTMENT OF
                               Debtors.                           : COMMITTEE OF UNSECURED
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ○ CREDITORS

       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following
persons to the Committee of Unsecured Creditors in connection with the above captioned cases:

               1. Choptank Transport, Inc., Attn: James Lee, 3601 Choptank Road, P.O. Box
               99, Preston, MD 21655, Phone: (410) 673-1240, E-mail:
               james.lee@choptanktransport.com

               2. Bunge Loders Croklaan, Attn: Greg Zemaitis, 1391 Timberlake Manor
               Parkway, Chesterfield, MO 63017, Phone: (636) 292-2604, E-mail:
               Greg.Zemaitis@Bunge.com

               3. Archer Daniels Midland Co., Attn: Mark Speiser, 4666 Faries Parkway,
               Decatur, IL 62526, Phone: (217) 451-7546, E-mail: Mark.Speiser@adm.com



                                               ANDREW R. VARA
                                               UNITED STATES TRUSTEE,
                                               REGIONS 3 & 9


                                                /s/ Benjamin Hackman  for
                                               T. PATRICK TINKER
                                               ASSISTANT UNITED STATES TRUSTEE
                                               benjamin.a.hackman@usdoj.gov
DATED: July 21, 2021
Attorney assigned to this Case: Benjamin Hackman, Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Proposed Counsel: David Klauder, Phone: (302) 803-4600, Fax: (302) 397-2557
